Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Fischer, Reg. No. 60,900 on 5/26/2022.
	The application has been amended as follows:
	Please replace all previous claims with the attached amended claims, wherein:
	Claims 1-25 are allowed.
	Claims 1, 5-6, 10, 13, 17-18 and 21-25 have been amended.
	Please replace specification paragraphs [0035-0051] with the attached marked 	up and/or clean version of amended specification paragraphs [0035-0051]

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
	The prior art of record, alone or in combination, fail to disclose or render obvious the claims filed on 10/20/2020.  The prior art of record has not taught either individually or in combination and together with all other claimed features “…merge circuitry configured to: perform a bitwise logical operation on a first logging bit vector and a second logging bit vector to obtain a result vector, wherein the first logging bit vector is associated with a first pipeline and the second logging bit vector is associated with a second pipeline, and wherein bits in respective index positions of the first and second logging bit vectors represent transactions; select a completed transaction from the result vector using a round-robin technique; and forward the completed transaction from the set of completed transactions to an output pipeline” as claimed in similar independent claims 1, 18 and 21.
	The prior art of record broadly teaches executing memory transactions using parallel pipelines.  For example, Sonnier (PGPUB No. 2011/0289180, cited in pertinent art section below) discusses issuing a transaction to a L1 cache pipeline and speculatively issuing the transaction to a system cache at a same time.  Similarly, Kaushikkar (PGPUB No. 2020/0081840, cited in pertinent art section below) discusses a transaction that is issued to a coherence processing pipeline and a memory cache processing pipeline in parallel.  
	While, the closest prior art of record, Sadowski (PGPUB No. 2018/0024837, cited in pertinent art section below) teaches using an asynchronous pipeline to execute parallel stages and merges the results performed in the parallel stages at the end of the pipeline.  However, none of the references teach “merge circuitry configured to: perform a bitwise logical operation on a first logging bit vector and a second logging bit vector to obtain a result vector, wherein the first logging bit vector is associated with a first pipeline and the second logging bit vector is associated with a second pipeline, and wherein bits in respective index positions of the first and second logging bit vectors represent transactions; select a completed transaction from the result vector using a round-robin technique; and forward the completed transaction from the set of completed transactions to an output pipeline” as claimed in similar independent claims 1, 18 and 21.
	Therefore, the prior art of record has not taught either individually or in combination and together with all other claimed features the limitations discussed above.  Furthermore, while some limitations may be broadly disclosed in the references above, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.
As all previously presented and potential rejections under 35 U.S.C 101 and 112 have been overcome by the changes in the examiner’s amendment, the application is now in condition for allowance.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sonnier, PGPUB No. 2011/0289180 for teaching a memory request that is sent to a L1 pipeline cache and to a system cache as a speculative request concurrently.  If the L1 cache pipeline completes the read request then the speculative read to the system cache is cancelled.
Sadowski, PGPUB No. 2018/0024837 for teaching an asynchronous pipeline that executes parallel stages and merges the results performed in the parallel stages at completion of the pipeline.
Kaushikkar, PGPUB No. 2020/0081840 for teaching a transaction that is issued to a coherence processing pipeline and a memory cache processing pipeline in parallel.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183